Dowling, J. (dissenting):
Article 2, section 4, of the Constitution of the State of Hew York requires that “ Laws shall be made for ascertaining, by proper proofs, the citizens who shall be entitled to the right of suffrage hereby established, and for the registration of voters; which registration shall be completed at least ten days before each election. Such registration shall not be required for town and village elections except by express provision of law. In cities and villages having five thousand inhabitants or more, according to the last preceding State enumeration of inhabitants, voters shall be registered upon personal application only; but voters not residing in such cities or villages shall not be required to apply in person for registration at the first meeting of the officers having charge of the registry of voters. ” The effect of this provision, it seems to me, is to render the late submission of the question of the holding of a constitutional convention invalid, for the reason that the act (Laws of 1913, chap. 819) providing for such submission did not provide for the registration of the voters of the State, in conformity with the constitutional *749requirements, nor was such registration had. To produce this result, however, it is necessary to construe the word “election” as used in this section as applying to a submission to a vote of the people of the State of a question to be decided then as well as to the choice of their officers by ballot. Beading the whole article together, it seems clear to me that when the word “election” is used, it is used in the broadest sense, as including any exercise of the franchise by the voters of the State, and not merely referring to their choice of officials. Thus, section 1 of the same article, providing the qualifications which are required for voters, refers to the right of a qualified voter to vote at an election, not only for all officers that now are or hereafter may be elective by the people, but also upon all questions that may be submitted to the vote of the people. So, also, section 2, prohibiting wagers upon the result of an election, and disqualifying a person so wagering from voting thereat, and also prohibiting bribery at an election, would seem by reasonable intendment to refer to more than a mere choice of officers; for upon no reasonable theory can such an important question as a change, or providing machinery for a change, in the organic law of the State, be deemed less important than the choice of officers, very often merely local in their authority. Furthermore, unless the word “ election ” be so construed, it seems to me that the use of voting machines under section 5 of the same article could not be permitted for the use of a voter in declaring his position upon anything save the election of officers. The language of section 4 itself, as contained in the second sentence thereof, shows that the first sentence applies to all elections, general and special, or general or local, for if the contrary were the case the exception contained in the second sentence would not be necessary.
To hold that the action of the people, in voting upon a proposition submitted to them for action, does not come within the scope of an election would, it seems to me, not only encourage fraud, such as was practiced in this particular election, but would make such fraud immune from punishment, for section 764 of the Penal Law, defining the acts which constitute misdemeanors in relation to elections, expressly provides that it shall apply to general and special elections, municipal elections *750and town meetings. Unless voting upon a referred question comes within the definition of a general election, there is no section of the Penal Law under which frauds by election officers to influence the result of such voting can be punished. So section 765 of the Penal Law, in relation to illegal voting, refers specifically to voting at elections or town meetings. If a vote upon a referred question does not come within the scope of the word “election,” then there can be no punishment now inflicted for. illegal voting thereat. The same criticism would apply to prosecutions arising under sections 766, 767, 768, 769 and 772 of the Penal Law, defining various crimes against the elective franchise, the language of which is applicable to elections and town meetings only. From these considerations, it seems to me that every motive of public policy and fair intendment of the meaning assigned to the word “election,” wherever it is used in our statutes, require that it should be interpreted to mean not only the selection of officers by the voters, but as well their action in passing upon any question submitted to them for determination. As it is clear that no such registration as is required by the Constitution was required or had in advance of the submission of this question for popular vote, it follows that the act under which the question was submitted was unconstitutional and no valid result could be, or has been, reached thereunder.
I am also of the opinion that the meaning of article 2, section 4, of the Constitution is that ten full calendar days shall elapse between the completion of the registration and the date fixed for the holding of the election. As in this case the registration was not completed until ten o’clock on the evening of Saturday, March twenty-eighth, while the voting was to commence at sunrise on April seventh, ten full calendar days did not elapse, and this further constitutional requirement was not satisfied.
These two considerations impel me to dissent from the affirmance of the order appealed from and to vote for the reversal of the order and the granting of the injunction prayed for.
Order affirmed, with ten dollars costs and disbursements. Order to be settled on notice.